Citation Nr: 0333609	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  94-13 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a stroke, claimed to have been incurred as a 
result of a heparin overdose on May 29, 1990, during a 
Department of Veterans Affairs (VA) hospitalization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1942 to November 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1995 rating decision by the Philadelphia, Pennsylvania, 
Regional Office and Insurance Center (RO) of the Department 
of Veterans Affairs (VA).  In August 2001, the Board denied 
service connection for aortic aneurysm and remanded the issue 
on appeal for additional development.

The Board notes the veteran's August 2003 correspondence may 
be construed as a claim for an increased rating for dyspnea 
as a result of a heparin overdose during VA treatment.  This 
matter is referred to the RO for appropriate action.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  
In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  A review of the record shows the 
veteran was notified of the VCAA and how it applies to his 
present appeal by correspondence dated in April 2003, but 
that he was notified he only had 30 days to respond.  

The revised VCAA duty to assist requires that VA make 
reasonable effort to assist a claimant in obtaining evidence 
necessary to substantiate a claim, to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further effort to obtain 
the records would be futile.  In claims for compensation the 
VCAA requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  

In this case, the evidence includes a joint opinion dated in 
May 2003 by a VA cardiology specialist and the Chief of the 
Cardiology Section indicating that a careful review of the 
record did not reveal documentation of a stroke having 
occurred in 1990.  The opinion stated, in essence, that the 
veteran's left upper and lower extremity pain and weakness 
could be attributed to documented osteoarthritis of the left 
knee and severe degenerative arthritis to the left shoulder.  
The Board notes, however, that the examiners also stated that 
if further clarification as to whether the veteran 
experienced a stroke in 1990 was required the case should be 
reviewed by a neurologist.  No subsequent opinions as to this 
matter were apparently obtained; therefore, additional 
development is required prior to appellate review.  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for the 
issue on appeal since April 2003.  The RO 
should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  

3.  The veteran should then be scheduled 
for a VA examination by a specialist in 
neurology for an opinion as to whether it 
is as likely as not that he incurred a 
stroke as a result of a heparin overdose 
at a VA facility on May 29, 1990.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should provide a complete rationale for 
any opinion given and reconcile the 
opinion with the other medical evidence 
of record.  It is important to note that 
while there must be a causal relationship 
to VA treatment, the applicable law in 
this case does not require negligence, 
and, therefore, "fault," 
"foreseeability," or any other matter 
involving medical "negligence" is not 
at issue.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to assist the veteran in the 
development of his claim and to ensure compliance with the 
requirements of VCAA in keeping with the holdings of the 
Federal Circuit in DAV and PVA, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


